Citation Nr: 0917727	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
(BCC), to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The Board notes that the Veteran's claim was the subject of a 
prior final denial by the Board in July 1985 and in August 
1990.  However, in December 2003, the VA informed the Veteran 
that his radiation exposure may have been underestimated by 
an earlier report and was therefore being recalculated.  
Therefore, the Board will consider this claim de novo.  

In March 2007, the Veteran submitted a statement withdrawing 
his prior request for a hearing before a Member of the Board.  
Accordingly, his appeal is ready for appellate consideration. 

Subsequent to the issuance of the May 2007 supplemental 
statement of the case, the veteran submitted additional 
evidence.  His representative also submitted a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision. 38 C.F.R. § 20.1304 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current BCC is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident occurring during his military 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

BCC was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred, to 
include as due to in-service exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 3 8 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In certain situations, if a claimant can demonstrate error in 
VCAA notice, such error may be prejudicial.  In those 
situations, VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007) rev'd on 
other grounds Shinseki v. Sanders, 556 U.S. - (2009).

In this case, the Veteran is claiming entitlement to service 
connection for BCC.  The current claim was initiated by the 
RO in December 2003 when they informed the Veteran that his 
radiation dose may have been underestimated.  After 
recalculating the Veteran's radiation dose, the RO 
readjudicated the claim in a February 2005 rating decision.  
While the Veteran was not informed of the criteria for 
substantiating a service connection claim prior to this 
decision, the Board concludes that the essential fairness of 
the adjudication has not been affected.  In various 
statements to the RO, the Veteran expressed his contentions 
that he was exposed to radiation during service, that he had 
a current diagnosis of BCC, and that his current BCC was 
caused by his radiation exposure during service.  
Furthermore, in March 2006, the Veteran received notice of 
the relevant effective date and rating criteria provisions.  
In addition, an April 2009 brief from the Veteran's 
accredited representative shows that his representative had 
actual knowledge of the legal criteria necessary to establish 
a grant of service connection.  In light of the foregoing, 
the Board concludes that any failure to provide adequate VCAA 
notice was harmless.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
performed extensive development of the Veteran's service 
connection claim, to include notifying the Veteran that his 
claim would be reconsidered, revising the Veteran's radiation 
dose estimate with the Defense Threat Reduction Agency 
(DTRA), construction of a scenario of participation and 
radiation exposure, revising this scenario after the Veteran 
provided comments, obtaining a medical opinion based on this 
information from VA's Chief Public Health and Environmental 
Hazards Officer, notifying the Veteran of the results of his 
revised radiation dose estimate and the VA medical opinion 
and readjudicating his claim on a de novo basis.  The Veteran 
has not identified any existing pertinent records that are 
not currently associated with the claims folder.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a radiogenic disease may be 
established in one of three ways.  First, if a Veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

The record reflects that the Veteran was exposed to radiation 
while in service.  The Veteran's service records confirm that 
during service, he was stationed in Hiroshima as part of the 
Atomic Bomb Commission.  However, despite the confirmation of 
radiation exposure provided, BCC is not a disease that can be 
presumptively service connected by showing any in-service 
participation in a radiation-risk activity as it is not 
listed at 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Consequently, as a matter of law, service connection cannot 
be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Skin cancer is included in the list of radiogenic diseases 
found under 38 C.F.R. § 3.311.  However, the most probative 
medical evidence medical evidence does not show that the 
Veteran's BCC is related to his in-service exposure to 
ionizing radiation.  In this regard, the Veteran's claim was 
referred to the Under Secretary for Benefits who determined, 
based on the extent of the exposure, that there was no 
reasonable possibility that the Veteran's BCC was incurred in 
service.  38 C.F.R. § 3.311.  Specifically, in a September 
2004 letter, the DTRA estimated that the Veteran was exposed 
to the following doses of ionizing radiation during military 
service: 

	Total external gamma and skin doses: 
	
		Total external gamma dose: 0.05 rem
		Upper bound total external gamma does: 0.15 rem
Total skin dose (face): 0.2 rem (includes 
contribution from external gamma dose component)
Upper bound total skin dose (face): less than 1 rem

The letter continued that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, does not provide screening doses 
for skin cancer.  Skin cancer has usually been attributed to 
ionizing radiation at high doses, e.g., several hundred rads.  
Excess numbers of basal cell cancers also have been reported 
in skin which received estimated doses of 9012 rads in 
margins of irradiated areas (Health Effects of Exposure to 
Low Levels of Ionizing Radiation (BEIR V) 1990, pages 325 to 
327).  An increased risk for basal cell but not squamous cell 
skin cancers has been seen in atomic bomb survivors (Ron et. 
al., Skin tumor risk among atomic-bomb survivors in Japan, 
Cancer Causes and Control, Volume 9, 1988, page 395).  The 
Interactive Radioepidemiologicla Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the Veteran's 
individual skin cancers.  The computer software calculated a 
99-percentile value for the probability of causation for the 
individual basal cell skin cancers of 10.68%.  In light of 
the above, the VA physician concluded that it was unlikely 
that the Veteran's individual basal cell carcinomas could be 
attributed to exposure to ionizing radiation in service.  In 
a February 2005 letter, the RO informed the Veteran of these 
findings.  

The Board does observe the May 2007 letter from the Veteran's 
private physician, which states that the Veteran had been a 
patient in his practice for many years and that he had 
precancers, as well as malignancies of the skin surgically 
removed.  He continued that although more than likely not the 
sole factor responsible for skin cancer, the Veteran received 
radiation while younger in the military during his service in 
Japan and this was likely a causative factor.

Indeed, there is a long line of cases where the Court has 
rejected medical opinions as being too speculative.  In 
Stegman v. Derwinski, 3 Vet. App. 228 (1992), the Court held 
that evidence favorable to the Veteran's claim that did 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure was 
insufficient to establish service connection.  Similarly, in 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court found 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  In this case, the 
private physician only indicated that the Veteran's radiation 
exposure during service was contributing factor.  He did not 
elaborate on any other causative factors or to what extent 
the Veteran's radiation exposure contributed to his exposure.  
Furthermore, this opinion is not supported by any clinical 
data.  Medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  In view of 
the aforementioned precedent decisions, the Board finds that 
the May 2007 private opinion has limited probative value.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Given 
the nature of the May 2007 private opinion, the Board finds 
the September 2004 negative VA opinion, which was both 
definitive and detailed with supportive rationale, to have 
much greater probative value.

Furthermore, the Board concludes that the veteran is not 
entitled to service connection for BCC on a direct basis.  
The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of skin cancer or a skin 
condition.  In fact, he did not seek treatment for BCC for 
many years following his separation from service.  He does 
not contend otherwise.  In fact, in a 1998 interview with the 
World War II Veterans Oral History Project, the Veteran 
stated that he first experienced skin problems in 1959, 
approximately 12 years after his separation from service.  
Therefore, the Board finds that BCC did not manifest during 
his period of service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that BCC 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of the condition directly to the veteran's military 
service (i.e., to some injury or event in service other than 
radiation exposure).  As noted above, the record shows that 
there were no complaints, treatment, or diagnosis of BCC for 
many years following the veteran's separation from service.

Although the Veteran may sincerely believe that his BCC is 
related to service, the Veteran, as a lay person, is not 
competent to testify that his BCC was caused by exposure to 
ionizing radiation in service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

The Board does observe the Veteran's contentions that he was 
exposed to more radiation during service than is reflected by 
his radiation dose estimate, and that the Board should not 
rely on estimates in making its decision.  Although 
recognizing the Veteran's service, the Board is nonetheless 
bound by the laws enacted by Congress, the regulations of the 
Department, the instructions of the Secretary, and the 
precedent opinions of the chief legal officer of the 
Department. 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2008).  
The Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  In this case, the law passed by Congress 
specifically indicates how radiation dose estimates should be 
calculated, and those procedures were complied with in this 
case. 

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for BCC.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for BCC is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).


ORDER

Entitlement to service connection for basal cell carcinoma 
(BCC), to include as due to ionizing radiation, is denied. 



____________________________________________
DAVID L. WIGHT
Acting \Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


